Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
Claims 29-48 are new and pending. Claims 1-28 have been canceled. 
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, 37 and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 36 reciting “centers of inner vias are aligned with each other” lacks adequate support in the original disclosure. Applicant’s original specification does not describe an inner vias or particular alignment of the inner vias. The claimed “inner vias” as best understood correspond to a center portions of the wiring layers 14,14A. However, no specific alignment of the wiring layers are described. While the wiring layers 14,14A are shown in the drawings to have similar shapes, no alignment information is shown. The schematic drawings alone do not constitute sufficient support without any indication of the importance or clear support of the alignment. In fact, Applicant’s specification states the structures illustrated in the drawings “may not be drawn to scale, and the dimension of the various structures may be arbitrarily increased or reduced for clarity of discussion” and “[t]here may be distinctions between the artistic renditions in the present disclosure and the actual apparatus due to manufacturing processes and tolerances” (¶ 6, 32). Therefore, the original disclosure fails provide adequate support for “inner vias” that “are aligned with each other” as claimed. 
Claim 37 reciting “edges of the plurality of inner stacked conductive wiring layers are aligned with each other” lacks adequate support in the original disclosure for similar reasons as claim 36. More specifically, no specific alignment of the edges of wiring layers are described. While the wiring layers 14,14A are shown in the drawings to have similar shapes, no alignment information is shown. The schematic drawings alone do not constitute sufficient support without any indication of the importance or clear support of the alignment. In fact, Applicant’s specification states the structures illustrated in the drawings “may not be drawn to scale, and the dimension of the various structures may be arbitrarily increased or reduced for clarity of discussion” and “[t]here may be distinctions between the artistic renditions in the present disclosure and the actual apparatus due to manufacturing processes and tolerances” (¶ 6, 32). Therefore, the original disclosure fails provide adequate support for “edges of the plurality of inner stacked conductive wiring layers are aligned with each other” as claimed. 
Claim 47 reciting “the conductive structure has a substantially uniform width” lacks adequate support in the original disclosure. Applicant’s specification does not describe width of the conductive structure 16 to be “uniform”. The schematic drawings alone do not constitute sufficient support without any indication of the importance or clear support of “uniform width”. In fact, Applicant’s specification states the structures illustrated in the drawings “may not be drawn to scale, and the dimension of the various structures may be arbitrarily increased or reduced for clarity of discussion” and “[t]here may be distinctions between the artistic renditions in the present disclosure and the actual apparatus due to manufacturing processes and tolerances” (¶ 6, 32). Therefore, the original disclosure fails provide adequate support for “the conductive structure has a substantially uniform width” as claimed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29-38, 42 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 reciting “an edge of the RDL laterally overhangs an edge of the conductive substrate so as to be configured to prevent the RDL from being damaged in a de-carrier operation by an underfill” renders the claim indefinite. It is unclear if “an underfill” is the same or different from “a first underfill” recited previously. Furthermore, it is unclear what constitutes a “de-carrier operation by an underfill”. A “de-carrier operation”, as best understood, refers to removal of a support carrier. How would the removal of a support carrier have achieved “by an underfill” as claimed?
Claim 30 reciting “the edge of the RDL” renders the claim indefinite for lacking antecedent basis. It is unclear what is “the edge of the RDL” referring to.
Claim 32 reciting “a second encapsulation layer” renders the claim indefinite because it is unclear “second” implies a prerequisite of  “a first encapsulation layer”.
Claim 38 reciting “a second encapsulation layer” renders the claim indefinite because it is unclear “second” implies a prerequisite of  “a first encapsulation layer”.
Claim 42 reciting “a plurality of the third underfills” renders the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “the third underfills” and how are they related to the “first underfill”.
Claim 48 reciting “a surface of the first electrical terminal is aligned with a bottom surface of the electronic component” renders the claim indefinite. As best understood, “the first electrical terminal” correspond to element 12B labeled in FIG. 1 and “the electronic component” corresponds to element 30 in FIG. 1. It is unclear how would the bottom surface of the electronic component 30 be considered “aligned with” “a surface of the first electrical terminal” 12B. No surface of the terminal 12B is shown to be “aligned with” the bottom of component 30 nor described as such in the specification. The bottoms of the electronic components 30 contacts the conductive structure 34. 
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 29 and 33-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu et al. US 2020/0075488 A1 (Wu’488).

    PNG
    media_image1.png
    610
    975
    media_image1.png
    Greyscale

In re claim 29, Wu’488 discloses (e.g. FIGs. 1-15) an electronic device package, comprising: 
a redistribution layer (RDL) 210 having a first surface (bottom surface in FIG. 15) and a second surface (top surface in FIG. 15) opposite to the first (bottom) surface; 
a conductive substrate 300 disposed under the first (bottom) surface and electrically connected to at least one electronic component 100 (connected through 210) disposed over the second (top) surface, 
wherein a circuit density of the RDL 210 is higher than a circuit density of the conductive substrate 300 (210 has a higher circuit density because it is formed with redistribution layers having smaller dimensions than 312,316, ¶ 59; furthermore, circuit density of redistribution layers 209A-G in RDL 210 is higher than circuit density of redistribution layers 306,308,309 in conductive substrate 300); and
a first underfill 402 disposed between the conductive substrate 300 and the RDL 210, wherein an edge of the RDL 210 laterally overhangs an edge of the conductive substrate 300 “so as to be configured to prevent the RDL from being damaged in a de-carrier operation by an underfill” (as best understood, FIGs. 13-14 shows removal of carrier 202, during which overhang of RDL 210 is protected by the underfill 402).

In re claim 33, Wu’488 discloses (e.g. see FIG. 7) wherein the RDL 210 comprises a first electrical terminal 209A exposed from the second surface of the RDL 210 (209A exposed from bottom surface of 210) and a top surface of the first electrical terminal 209A (lower surface in FIG. 7) is substantially level with the second (lower) surface of the RDL 210 (lower surface of 210 is substantially level with exposed lower surface of 209A).

In re claim 34, Wu’488 discloses (e.g. see FIG. 7) wherein the RDL 210 comprises a second electrical terminal 209G exposed from the first surface of the RDL 210 (209G exposed from upper surface of 210) and a bottom surface of the second electrical terminal 209G (upper surface in FIG. 7) is substantially level with the first (upper) surface of the RDL 210 upper surface of 210 is formed by the upper surface of 209G, and is therefore, thus substantially level).

In re claim 35, alternatively, the “first underfill” is taught by a portion of layer 402 between 210 and 300, while the remaining portion of layer 402 surrounding the sides of 300 can be “a first encapsulation layer”. As such, Wu’488 discloses (FIG. 15) further comprising a first encapsulation layer (portion of 402 surrounding sides of 300) disposed on the first (bottom) surface of the RDL 210 and encapsulating the conductive substrate 300, wherein the first encapsulation layer (portion of 108 surrounding sides of 300) encapsulates the conductive substrate 300 and exposes an edge of a bottom surface of the conductive substrate (layer 404 (FIG. 13) considered forming a bottom surface of the conductive substrate, which is exposed by the encapsulating layer 402). 

    PNG
    media_image2.png
    493
    975
    media_image2.png
    Greyscale

In re claim 36, Wu’488 discloses (e.g. see FIG. 7) wherein the RDL 210 comprises a plurality of stacked conductive wiring layers 209A-209G and each conductive wiring layer connects to each other through inner vias, wherein centers of the inner vias are aligned with each other (see annotations in FIG. 7 above).
 
    PNG
    media_image3.png
    493
    1034
    media_image3.png
    Greyscale

In re claim 37, Wu’488 discloses (e.g. FIG. 7) wherein edges of the plurality of the stacked conductive wiring layers 209A-209G are aligned with each other. 

In re claim 38, Wu’488 discloses (e.g. FIG. 8) further comprising a “second” encapsulation layer 206 and a plurality of the electronic components 104A-C, wherein the “second” encapsulation layer 206 encapsulates the plurality of the electronic components 104A-C and the plurality of the electronic components 104A-104C are not exposed by the “second” encapsulation layer 206 (in FIG. 8, the lateral sides upper surface of 104A-C are not exposed by encapsulation 206). 


Claims 29 and 33-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. US 2020/0395280 A1 (Chen).

    PNG
    media_image4.png
    658
    570
    media_image4.png
    Greyscale

In re claim 29, Chen discloses (e.g. FIGs. 1A-1G & 4A-4D & 6) an electronic device package, comprising: 
a redistribution layer (RDL) 15 (FIG. 1F) having a first surface FS2 and a second surface FS1 opposite to the first surface FS2; 
a conductive substrate 100 (FIG. 4A) disposed under the first surface FS2 and electrically connected to at least one electronic component 20 (connected through 15) disposed over the second surface FS1, 
wherein a circuit density of the RDL 15 is higher than a circuit density of the conductive substrate 100 (RDL 15 has higher circuit density than 100 because thickness ratio of PMn/DLn is 1/3 and thickness ratio of RDLn/CLn is ½, ¶ 64); and
a first underfill 108 disposed between the conductive substrate 100 and the RDL 15, wherein an edge of the RDL 15 laterally overhangs an edge of the conductive substrate 100 “so as to be configured to prevent the RDL from being damaged in a de-carrier operation by an underfill” (as best understood, damage to the laterally overhanging RDL 15 is prevented by the arrangement of underfill 108 on the overhanging portion of the RDL 15).
The claimed “de-carrier operation by an underfill”, as best understood, pertains to a product by process limitation. No particular device feature has otherwise been claimed that would structurally distinguish over the prior art.
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
 
    PNG
    media_image5.png
    608
    877
    media_image5.png
    Greyscale

In re claim 33, Chen discloses (e.g. see FIG. 1F annotated above) wherein the RDL (constituted of RDL1-RDL6 and PM2-PM6) comprises a first electrical terminal RLD1 exposed from the second surface of the RDL (constituted by the top surface of PM2) and a top surface of the first electrical terminal RDL1 is substantially level with the second surface of the RDL (top surface of RDL1 is substantially level with top surface of PM2).

In re claim 34, Chen discloses  (e.g. see FIG. 1F annotated above) wherein the RDL (constituted of RDL1-RDL6 and PM2-PM6) comprises a second electrical terminal RDL6 exposed from the first surface of the RDL (constituted by the bottom surface of RDL6) and a bottom surface of the second electrical terminal RDL6 is substantially level with the first surface of the RDL (bottom surface of RDL6 forms the first surface of the RDL as interpreted, and is therefore, thus substantially level).

In re claim 35, alternatively, the “first underfill” is taught by a portion of layer 108 between 15 and 100, while the remaining portion of layer 108 surrounding the sides of 100 can be “a first encapsulation layer”. As such, Chen discloses (FIG. 4C) further comprising a first encapsulation layer (portion of 108 surrounding 100) disposed on the first surface FS2 of the RDL 15 and encapsulating the conductive substrate 100, wherein the first encapsulation layer (portion of 108 surrounding 100) encapsulates the conductive substrate 100 and exposes an edge of a bottom surface of the conductive substrate 100. Bottom surface of conductive substrate 100 is defined by the exposed surface of CL3 which is entirely exposed through the encapsulation layer 108. Thus, an edge of a bottom surface of CL3 is also exposed through the encapsulation layer 108. 

    PNG
    media_image6.png
    554
    1338
    media_image6.png
    Greyscale

In re claim 36, Chen discloses (e.g. see FIG. 1F annotated above) wherein the RDL 15 comprises a plurality of stacked conductive wiring layers RDL1-RDL6 and each conductive wiring layer connects to each other through inner vias, wherein centers of the inner vias are aligned with each other. In one interpretation, the centers of the inner vias in each wiring layers PD1-PD6 are laterally aligned as annotated in FIG. 1F above. Alternatively, the plurality of stacked conductive wiring layers corresponds to RDL4-RDL6 which are connected to each other through two inner vias having centers that are vertically aligned as shown in annotated FIG. 1F above.

In re claim 37, Chen discloses (e.g. FIG. 1F annotated above) wherein edges of the plurality of the stacked conductive wiring layers RDL1-RDL6 are aligned with each other. In one interpretation, the edges in each wiring layers RDL1-RDL6 are laterally aligned with each other. Alternatively, stacked conductive wiring layers composed of RDL1, RDL4 and RDL5 having edges that are vertically aligned as annotated in FIG. 1 above. 

In re claim 38, Chen discloses (e.g. FIG. 6) further comprising a “second” encapsulation layer 250 and a plurality of the electronic components 210,220,230, wherein the “second” encapsulation layer 250 encapsulates the plurality of the electronic components 210,220,230 and the plurality of the electronic components 210,220,230 are not exposed by the “second” encapsulation layer 250. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 29 above, and further in view of Mallik et al. US 2020/0395313 A1 (Mallik).
In re claim 30, Chen discloses (FIG. 4C) further comprising a second underfill 22 disposed between the RDL 15 and the at least one electronic component 20. Chen further teaches the encapsulation layer 108 is between the conductive substrate 100 and the RDL 15, and encapsulating the lateral surface of the conductive substrate 100. Chen further discloses the encapsulant layer 108 may include a combination of a molding compound and a molding underfill (¶ 68). 
Chen does not explicitly disclose the encapsulation layer 108 comprises a first encapsulation layer encapsulating the first underfill, wherein a left edge of the first underfill is closer to “the edge” of the RDL 15 than a left edge of the second underfill is and “the edge” of the RDL is a left edge of the RDL.
However, Mallik discloses (e.g. FIG. 2F) a device package comprising a RDL 253 and a conductive substrate 230, a first underfill (see element 531 labeled in FIG. 5C) disposed between the RDL 253 and the conductive substrate 230, the first underfill partially climbs up a lateral surface of the conductive substrate 230, and a first encapsulation layer (see element 532 labeled in FIG. 5D) encapsulating the first underfill 531. 
Mallik discloses embedding the interposer 230,530 using a combination of both an underfill material 531 and a mold layer 532 (¶ 58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chen’s encapsulant layer 108 by a combination of a molding compound and a molding underfill as disclosed Chen (¶ 68), such as by separately applying an underfill material and a molding compound as specifically taught by Mallik to provide adequate protection to the interposer connection and the mounted interposer. As such, connection failure during subsequent processing can be prevented and contaminants can be prevented from reaching the device package component.
Modified FIG. 4C shown below illustrates the package structure of Chen as modified by Mallik to incorporate a combination of an underfill material 531 and a mold layer 532. 

    PNG
    media_image7.png
    789
    858
    media_image7.png
    Greyscale

As such, the combination of Chen and Mallik teaches further comprising a first encapsulation layer encapsulating the first underfill and a second underfill 22 disposed between the RDL 15 and the at least one electronic component 20, wherein a left edge of the first underfill is close to “the edge” of the RDL 15 than a left edge of the second underfill 22 is and “the edge” of the RDL is a left edge of the RDL 15.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen as applied to claim 29 above, and further in view of Wu et al. US 2020/0006241 A1 (Wu’241).
In re claim 31, Chen discloses (e.g. FIG. 6) further comprising a plurality of electronic components 210,220,230 disposed over the second surface FS1 of the RDL 15, wherein the electronic components 210,220,230 are attached to an interposer 240 at the same level using connectors 212,222,232. 
Chen does not explicitly disclose a plurality of second underfills disposed between the plurality of the electronic components 210,220,230 and the RDL 15 respective, wherein the plurality of the second underfills are disposed at the same level and are separated from each other by at least one gap.
However, Wu’241 teaches a device package (FIGs. 9-19) comprising a plurality of electronic devices 303,305 connected to a RDL structure through connectors 1501 (FIG. 16), wherein a plurality of underfills 401 disposed between the plurality of the electronic devices 303,305 and the RDL respectively (FIG. 17), wherein the plurality of the underfills 401 are disposed at the same level and are separated from each other by at least one gap (¶ 86). Wu’241 teaches the underfill 401 surrounds the connectors 1501 for reducing stress and protect the bonds (¶ 87).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that connectors can be modified with additional underfills for the purpose of reducing stress and protecting the bond. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of improving connection bonds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to surrounds Chen’s connectors 212,222,232 with respective underfills of Wu’241 according to known methods to yield the predictable result of reducing stress and providing protection to the bonds as taught by Wu’241.

In re claim 32, Chen discloses (e.g. FIG. 6) further comprising a “second” encapsulation layer 250 encapsulating the plurality of electronic components 210,220,230. Wu’241 teaches (FIGs. 17-18) a “second” encapsulation layer 501 encapsulating the plurality of second underfills 401, wherein the plurality of second underfills 401 are separated from each other by the “second” encapsulation layer 501.


Claims 39-41 and 43-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US 2020/0395280 A1 (Chen) in view of Mallik et al. US 2020/0395313 A1 (Mallik).
In re claim 39, Chen discloses (e.g. FIGs. 1A-1G & 4A-4D & 6) an electronic device package, comprising: 
a redistribution layer (RDL) 15 (FIG. 1F) having a first surface FS1and a second surface FS2 opposite to the first surface FS1; 
a first underfill 22 (FIG. 4C) or 310 (FIG. 6) disposed over the first surface FS1 of the RDL 15, wherein an edge of the first underfill 22,310 retracts from an edge of the RDL 22;
a conductive substrate 100 (FIG. 4A) disposed under the second surface FS2 of the RDL 15; and 
wherein a circuit density of the RDL 15 is higher than a circuit density of the conductive substrate 100 (RDL 15 has higher circuit density than 100 because thickness ratio of PMn/DLn is 1/3 and thickness ratio of RDLn/CLn is ½, ¶ 64).
Chen discloses an encapsulation layer 108 disposed between RDL 15 and the conductive substrate 100. Chen further discloses the encapsulant layer 108 may include a combination of a molding compound and a molding underfill (second underfill) (¶ 68). 
Chen does not explicitly disclose an edge of the second underfill retracts from an edge of the RDL 15.
However, Mallik discloses (e.g. FIG. 2F) a device package comprising a RDL 253 and a conductive substrate 230, an underfill (see element 531 labeled in FIG. 5C) disposed between the RDL 253 and the conductive substrate 230, and an encapsulation layer (see element 532 labeled in FIG. 5D) encapsulating the underfill 531. 
Mallik discloses embedding the interposer 230,530 using a combination of both an underfill material 531 and a mold layer 532 (¶ 58).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Chen’s encapsulant layer 108 by a combination of a molding compound and a molding underfill as disclosed Chen (¶ 68), such as by separately applying an underfill material and a molding compound as specifically taught by Mallik to provide adequate protection to the interposer connection and the mounted interposer. As such, connection failure during subsequent processing can be prevented and contaminants can be prevented from reaching the device package component.
Modified FIG. 4C shown below illustrates the package structure of Chen as modified by Mallik to incorporate a combination of an underfill material 531 and a mold layer 532. 

    PNG
    media_image8.png
    789
    961
    media_image8.png
    Greyscale

As such, the combination of Chen and Mallik teaches a second underfill disposed between the RDL 15 and the conductive substrate 100, wherein an edge of the second underfill retracts from an edge of the RDL 15. 

In re claim 40, Mallik teaches (see FIG. 2F) an edge portion of the bottom surface of RDL 253 is exposed by the underfill. As such, the combination of Chen and Mallik teaches (see FIG. 4C annotated above) wherein a first portion of the first surface FS1 is exposed (FS1 exposed by 22) and defined by retracting of the first underfill 22, a second portion of the second surface FS2 (FS1 exposed by “second underfill) is exposed and defined by retracting of the second underfill, and a width of the second portion is smaller than a width of the first portion. 

In re claim 41, Chen discloses (e.g. see FIG. 4C above) the first portion (portion of FS1 exposed by 22) is closer to an edge of the RDL 15 than a central area of the RDL (since 22 covers the central area).

In re claim 43, the combination of Chen and Mallik discloses (e.g. see FIG. 4C annotated above)  further comprising a first encapsulation layer encapsulating the conductive substrate 100, wherein the conductive substrate 100 comprises an insulation layer DL3 and an electrical terminal CL3 exposed by the insulation layer DL3 and the first encapsulation layer exposes the insulation layer DL3 (i.e. the portions of DL3 in contact with CL3 is exposed by the first encapsulation layer).

In re claim 44, Chen discloses (e.g. FIGs. 1F & 4C) further comprising a pillar 16 disposed under the second surface FS2. 

In re claim 45, Chen discloses (e.g. FIGs. 1F & 4C) wherein the pillar 16 contacts a first electrical terminals RDL6 exposed from the second surface FS2 of the RDL 15.

In re claim 46, Chen discloses (FIG. 4C) wherein the pillar 16 contacts a second electrical terminal CL3’ on the conductive substrate 100.

In re claim 47, Chen discloses (e.g. FIG. 4C) further comprising a conductive structure 16 disposed between the RDL 15 and the conductive substrate 100, wherein the conductive structure 16 contacts a first electrical terminal RDL6 exposed from the second surface FS2 of the RDL 15 and a second electrical terminal CL3’ on the conductive substrate 100 and the conductive structure 16 has a substantially uniform width. No particular substantially uniform width has been disclosed or claimed that would distinguish over Chen’s conductive structure 16 (FIG. 4C) considered to be “substantially uniform” in width. 

In re claim 48, Chen discloses (e.g. FIG. 4C) further comprising an electronic component (constituting 20 and 21) disposed over the first surface FS1, wherein the electronic component 120+21 is connected to a first electrical terminal 18 and a surface (top surface) of the first electrical terminal 18 is “aligned” (as best understood) with a bottom surface of the electronic component 20+21. Since the bottom surface of 21 contacts the top surface of 18, thus they are considered “aligned”, as best understood.


Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Chen and Mallik as applied to claim 40 above, and further in view of Wu et al. US 2020/0006241 A1 (Wu’241).
In re claim 42, Chen discloses (e.g. FIG. 6) a first underfill 310 surrounding connector 18 between RDL 15 and component 200, wherein the underfill 310 exposes a first portion of the first surface FS1 of the RDL 15. Chen further teaches a plurality of electronic components 210,220,230 are attached to an interposer 240 using connectors 212,222,232.
Chen does not explicitly disclose a plurality of “the third underfills” (as best understood), wherein a third portion of the first surface is exposed by the third underfills. 
However, Wu’241 teaches a device package (FIGs. 9-19) comprising a plurality of electronic devices 303,305 connected to a RDL structure through connectors 1501 (FIG. 16), wherein a plurality of underfills 401 disposed between the plurality of the electronic devices 303,305 and the RDL respectively (FIG. 17), wherein the plurality of the underfills 401 are disposed at the same level and are separated from each other by at least one gap (¶ 86). Wu’241 teaches the underfill 401 surrounds the connectors 1501 for reducing stress and protect the bonds (¶ 87).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that connectors can be modified with additional underfills for the purpose of reducing stress and protecting the bond. Furthermore, a person of ordinary skill in the art would have been able to carry out the modification. Finally, the modification achieves the predictable result of improving connection bonds. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to surrounds Chen’s connectors 212,222,232 with respective underfills of Wu’241 according to known methods to yield the predictable result of reducing stress and providing protection to the bonds as taught by Wu’241.
As such, the combination of Chen and Wu’241 teaches a plurality of third underfills surrounding respective connectors 212,222,232, wherein a third portion of the first surface is exposed by the third underfills (i.e. portions of the first surface FS1 would remain exposed through the underfills surrounding the connectors 212,222,232).


Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive. 
Regarding claim 29, Applicant argues Chen fails to teach “an edge of the RDL laterally overhangs an edge of the conductive substrate so as to be configured to prevent the RDL from being damaged in a de-carrier operation by an underfill” (Remark, pages 7-8). 
This is not persuasive. Chen teaches (see FIG. 4C) wherein an edge of the RDL 15 laterally overhangs an edge of the conductive substrate 100. The limitation “so as to be configured to prevent the RDL from being damaged in a de-carrier operation by an underfill”, as best understood, does not render the device claimed structurally distinguish over Chen teaching the RDL 15 having lateral overhangs. Furthermore, damage to the laterally overhanging RDL 15 is considered to be prevented by the arrangement of underfill 108 on the overhanging portion of the RDL 15. Thus, lateral overhangs of the RDL 15 is considered “to be configured to prevent the RDL from being damaged in a de-carrier operation by an underfill”. Furthermore, the claimed “de-carrier operation by an underfill”, as best understood, pertains to a product by process limitation. No particular device feature has otherwise been claimed that would structurally distinguish over the prior art.
In regard to the product by process language, since a "product by process" claim is directed to the product per se, no matter how actually made, In re Hirao and Sato et al., 190 USPQ 15 at 17 (CCPA 1976) (footnote 3). “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability of the product claimed and not of the recited process steps which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). See also In re Luck and Gainer, 177 USPQ 523 (CCPA 1973); In re Fessmann, 180 USPQ 324 (CCPA 1974); and In re Marosi et al., 218 USPQ 289 (CAFC 1983). It is the final product per se which must be determined for patentability in a "product by, all of" claim, and not the patentability of the process, and that an old or obvious product, whether claimed in "product by process" claims or not, is not patentable. Note that Applicant has the burden of proof in such cases, as the above case law makes clear. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based upon the product itself. The patentability of a product does not depend on its method of production. If the product in product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product is made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 39, Applicant argues Chen fails to teach “an edge of the second underfill retracts from an edge of the RDL (Remark pages 8-10). 
This is not persuasive. Chen teaches the encapsulation layer 108 can be a combination of a molding compound and a molding underfill (¶ 68). Furthermore, it is obvious as taught by Mallik to form an underfill surrounding the connectors and further providing an encapsulation molding outside of the underfill. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0226333 A1 teaches pitch of interposer 150 is greater than pitch of RDL 110.
US 2020/0194393 A1 teaches (FIG. 29) RDL 240 is wider than package substrate 300 (¶ 85)
US 2021/0035911 A1 teaches (FIG. 2J) a package with RDL 230 wider than package substrate 200.
US 2020/0075350 A1 teaches (FIG. 1I) a package with RDL 260 wider than package substrate 130.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815